TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00298-CV



                                 Tutankhamun Holt, Appellant

                                                v.

                                  Michael J. Rogers, Appellee




                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 242-413-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Tutankhamun Holt, acting pro se, filed a notice of appeal on May 2, 2019, from a

final protective order against him for family violence that the district court signed on

December 20, 2016. Also on May 2, 2019, Holt filed a motion asking the district court to “enter

certificates of appealability” as to the denial of a motion to vacate the final protective order,

allegedly filed on June 28, 2018, and the denial of a motion for findings of fact and conclusions

of law, allegedly filed on June 15, 2018. The referenced motion to vacate, motion for findings

and conclusions, and the orders denying those motions do not appear in this record. However,

the filing of such motions with the district court in 2018 to challenge a 2016 final protective

order would have been untimely. See Tex. R. Civ. P. 296 (providing twenty-day deadline for

filing request for findings of fact and conclusions of law), 329b (providing thirty-day deadline

for filing motions for new trial or to modify, correct, or reform judgments).
               Further, the time to file an appeal from the 2016 final protective order has

expired. See Tex. R. App. P. 26.1. Without a final judgment or an otherwise appealable order,

we may not exercise appellate jurisdiction.      See Tex. Civ. Prac. & Rem. Code § 51.014;

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). On June 12, 2019, this Court

requested that Holt file a written response demonstrating this Court’s jurisdiction over his appeal.

His filed response failed to do so.       Accordingly, we dismiss Holt’s appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: July 18, 2019




                                                 2